Citation Nr: 0626265	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	R. Edward Bates


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




 REMAND


The veteran served on active duty from March 5, 1974 to March 
12, 1974.  By means of an order dated January 2006, the 
United States Court of Appeals for Veterans' Claims vacated 
and remanded the Board's June 2005 decision pursuant to a 
Joint Motion for Remand.  VA has a duty to assist veterans in 
obtaining evidence needed to substantiate a claim.  Here, it 
was determined that VA failed to obtain  the veteran's Social 
Security Administration (SSA) records.  This should be done.

VA also has a duty to notify the veteran of: 1) the 
information and evidence that is needed to substantiate and 
complete his claim; 2) what part of that evidence he is 
responsible for providing; 3) what part of that evidence VA 
will attempt to obtain for him; and 4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to his claim.  38 C.F.R. § 3.159 (2005).  The 
veteran has not been provided a notice letter specifically 
addressing the fourth element and this should be done.  The 
RO should specifically inform the veteran what actions it 
will take, what actions the veteran needs to take and should 
also inform him that he should submit all available evidence.  
See, Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO should 
ensure that the veteran is provided correct notice of what is 
needed for a claim to be reopened, including informing him of 
the specific basis for any previous denial, as well as 
informing him of what the terms "new" and "material" mean 
under the law and regulations.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC. for the following 
action:

1. With any needed assistance from the 
veteran, obtain the veteran's SSA records.  
If no records are available, provide 
written confirmation of the request and 
response.

2. Send the veteran a letter notifying him 
of what information and evidence not of 
record is necessary to substantiate his 
claim, what information and evidence VA 
will seek to provide, what information and 
evidence he is expected to provide, and 
invite him to submit all pertinent 
evidence in his possession pertaining to 
his claim.  Also, the RO should provide 
notice to the veteran that complies with 
the Kent case as set forth above.

3. Readjudicate the claim on appeal.  If 
the claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case which 
discusses all pertinent regulations and 
summarizes the evidence.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


